Citation Nr: 1213022	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-09 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased evaluation for hemorrhoids, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus and an increased evaluation above 10 percent for hemorrhoids.

In a February 2011 Board decision, service connection for bilateral hearing loss and tinnitus was denied and the issue of entitlement to an increased evaluation above 10 percent for hemorrhoids was remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary and procedural development.  However, in a September 2011 decision, the United States Court of Appeals for Veterans Claims (Court) granted a unilateral motion by the Secretary of VA to vacate that part of the February 2011 Board decision denying service connection for bilateral hearing loss and tinnitus and remanding these issues for development and adjudication by the Board in a manner consistent with the Secretary of VA's motion.

For the reasons that will be discussed below, the appeal of the claims of entitlement to service connection for bilateral hearing loss and tinnitus and an increased evaluation above 10 percent for hemorrhoids is REMANDED to the RO via the AMC.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Board has reviewed the Veteran's claims file and notes that although the RO, in an April 2011 rating decision, had adjudicated and denied the claim of entitlement to an increased rating above 10 percent for hemorrhoids presently on appeal, it failed to furnish the appellant and his representative a supplemental statement of the case (SSOC) addressing this issue, pursuant to 38 C.F.R. § 19.31 (2011) and the Board's instructions in its prior remand of February 2011.  [The Court has held that a Board remand confers upon a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary of VA a concomitant duty to ensure compliance with the terms of such an order.  See Stegall v. West, 11 Vet. App. 268 (1998).]  Therefore, to rectify this procedural deficit, the case should be remanded to the RO via the AMC so that the appellant and his representative may be furnished with an SSOC and provided with the appropriate time to respond.

As relevant, the Veteran contends that his bilateral hearing loss and tinnitus are the result of his exposure to acoustic trauma from the sound of small arms fire, particularly from M-14 and M-16 rifles, during Vietnam service while stationed in a combat zone.  The report of a VA audiological examination conducted in February 2009 clinically demonstrates pure tone thresholds in each ear that meet the criteria contained in 38 C.F.R. § 3.385 (2011) for hearing loss as a disabling condition for VA compensation purposes.  

The Veteran's presence in a combat zone during active duty is not a matter of dispute.  His service records clearly demonstrate that he was deployed to the Republic of Vietnam from January 1970 to March 1971, and furthermore he is currently service-connected for post-traumatic stress disorder (PTSD) associated with combat-related stressors encountered in a combat zone.  Having factually conceded the Veteran's exposure to acoustic trauma from small arms fire in service, the current VA audiological examination reports of record, dated in February 2006 and February 2009, have not adequately addressed the likelihood that the Veteran's current hearing loss and tinnitus are etiologically related to his history of such exposure.  The examiners' opinions contained in the February 2006 and February 2009 examination reports merely state that there was less likelihood that the Veteran's bilateral hearing loss and tinnitus were related to his military service, based solely on the rationale that clinically normal findings were obtained on audiological examination on enlistment and separation from service, with no complaints of hearing loss or tinnitus symptoms shown during service.  While this discussion is certainly relevant to the nexus question, it nevertheless fails to provide the complete opinion that considers the impact that the Veteran's in-service exposure to acoustic trauma had on his present hearing loss and tinnitus.  As such, the current opinions are presently deficient and inadequate for VA adjudication purposes.  [See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007): When VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.]

The case is thus remanded for a new VA audiological examination by the appropriate specialist, with the instruction that the reviewing specialist provide a nexus opinion as to whether it is at least as likely as not that the Veteran's hearing loss and tinnitus are etiologically related to his history of in-service exposure to the noise of small arms fire.  For purposes of the nexus opinion, the Veteran's history of in-service exposure to acoustic trauma is assumed to be true.  

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following actions:

1.  The Veteran should be scheduled for a new medical examination by the appropriate specialist to determine the etiology of his current bilateral hearing loss and tinnitus diagnoses.  His claims file should be provided to the VA clinician for his/her review.  The specialist must state in his/her report that the Veteran's claims file was reviewed.  

Thereafter, the reviewing specialist should examine the Veteran, conducting all tests deemed appropriate, and provide opinions, with complete rationales, addressing the following:

Is it at least as likely as not that the Veteran's bilateral sensorineural hearing loss and/or tinnitus is the result of his exposure to acoustic trauma from serving in a combat zone proximate to noise from small arms fire without regular hearing protection during Vietnam service over 40 years earlier, from January 1970 to March 1971?  (For purposes of presenting the opinions, the examiner should assume as true that the Veteran served in close proximity and was regularly exposed to the noise of small arms fire during the time period in question.)  

The VA examiner should include detailed supportive rationales for the requested opinions in the discussion.

If the opining examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If the full benefit with respect to either claim sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

4.  The appellant and his representative should be provided with an SSOC addressing the issue of entitlement to an increased rating above 10 percent for hemorrhoids and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.  The Board intimates no opinion as to the outcome in this case by the action taken herein.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

